United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.J., Appellant
and
FEDERAL JUDICIARY, DC SUPERIOR
COURT, Washington, DC, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1570
Issued: January 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2012 appellant filed a timely appeal from the March 9, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Since more than 180
days have elapsed since the most recent merit decision of January 6, 2011 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2 and 501.3.3

1

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received; thus the Board
has decided the appeal on the record.
2
3

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration on the merits as her request was untimely filed and failed to show clear evidence
of error.
FACTUAL HISTORY
On October 20, 2006 appellant, then a 45-year-old deputy clerk, filed a traumatic injury
claim stating that on October 19, 2006, while putting file jackets on top shelf, the file jackets fell
on her head causing her to lose balance and hit her back against the steel shelf. OWCP accepted
a contusion of the lumbar region of the back and paid benefits. Appellant returned to work with
restrictions.
Appellant subsequently claimed a recurrence of disability beginning August 22, 2007. In
order to determine the extent of her disability, OWCP referred her to Dr. Robert A. Smith, a
Board-certified orthopedic surgeon for a second opinion. In a January 21, 2008 report, Dr. Smith
opined that appellant’s neck condition was not related to her work-related claim. He stated that
there was no evidence of exacerbation or precipitation of appellant’s preexisting degenerative
disease related to the October 19, 2006 work injury. Dr. Smith also found no evidence of
ongoing residuals and opined that appellant required no further treatment and could return to
regular-duty work. By decision dated March 24, 2008, OWCP terminated appellant’s medical
and wage-loss benefits effective March 24, 2008. However, on April 8, 2008 an OWCP
representative vacated OWCP’s March 24, 2008 decision as the argument from appellant’s
attorney was received before the issuance of the final decision but was not viewable in the
imaged case record until after the decision was released. Following further development, OWCP
declared a conflict in medical opinion and referred appellant to Dr. Hamid Quraishi, a Boardcertified orthopedic surgeon, for an impartial medical opinion on the issue of what conditions
and disability were related to the accepted work injury. In a June 26, 2008 report, Dr. Quraishi
opined that the worsening symptoms beginning on August 22, 2007 did not require her to be off
work from July 3, 2007 through January 10, 2008 and they were not related to the original work
injury. No further treatment was recommended.
Appellant subsequently filed claims for wage-loss compensation for the periods
August 1, 2007 through January 10, 2008. By decision dated October 22, 2009, OWCP denied
appellant’s claim for compensation for the period August 1, 2007 through January 10, 2008 and
for the period commencing May 31, 2007.
On October 15, 2010 appellant requested reconsideration of OWCP’s October 22, 2009
decision and submitted additional evidence in support of her contention that she was entitled to
compensation from August 1, 2007 through January 10, 2008. By decision dated January 6,
2011, OWCP denied modification of its October 22, 2009 decision. It found appellant did not
provide well-rationalized detailed narrative medical documentation to establish the relationship
between any ongoing condition and disability and the original injury of October 19, 2006 for the
period August 1, 2007 through January 10, 2008 and the period of disability commencing after
May 31, 2007.

2

In an April 22, 2011 report, an OWCP medical adviser indicated that appellant’s
preexisting cervical degenerative disc disease had been permanently aggravated by her fall and
back contusion which had progressed to the point where surgery was indicated. The medical
adviser found that the requested procedures C3 through C6 anterior cervical discectomy and
arthrodesis with plating to decompress the spinal cord nerve roots was appropriate and related to
the October 19, 2006 work injury.
On December 16, 2011 appellant requested reconsideration and submitted statements
dated May 26 and December 16, 2011. She also submitted magnetic resonance imaging (MRI)
scan findings from January 19, 2010 and January 28, 2011, an October 19, 2010 x-ray and
authorization requests. Other evidence included 2010 and 2011 progress reports from
Dr. Faheem A. Sanahu, a Board-certified neurosurgeon, concerning her neck, arm and shoulder
pain and an August 4, 2011 report from Dr. Mark Klein, a Board-certified neurosurgeon,
concerning her cervical spondylosis.
By decision dated March 9, 2012, OWCP denied appellant’s reconsideration request on
the grounds that it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.4
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.5 The oneyear period begins on the date of the original decision. However, a right to reconsideration
within one year accompanies any subsequent merit decision on the issues. This includes any
hearing or review of the written record decision, any denial of modification following
reconsideration, any merit decision by the Board and any merit decision following action by the
Board.6
ANALYSIS
In its March 9, 2012 decision, OWCP denied appellant’s December 16, 2011 request for
reconsideration finding that it was untimely filed and failed to present clear evidence of error.
The Board finds that OWCP improperly determined that her request for reconsideration was not
timely filed within the one-year time limitation period set forth in 20 C.F.R. § 10.607.
On January 6, 2011 OWCP issued a decision denying modification of its October 22,
2009 decision. Accordingly, appellant had one year from January 6, 2011 to make a timely

4

20 C.F.R. § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

D.G., 59 ECAB 455 (2008); Veletta C. Coleman, 48 ECAB 367 (1997); Leon D. Faidley, Jr., supra note 5 at
111 (1989).

3

request for reconsideration.7 OWCP determined that the request for reconsideration submitted
on December 16, 2011 was not within the one-year time limitation. However, the December 16,
2011 request for reconsideration is within one year of the last merit decision of January 6, 2011.
Her December 16, 2011 request for reconsideration is therefore timely.
Appellant timely filed a request for reconsideration in this case. The Board finds that
OWCP, therefore, improperly denied her reconsideration request by applying the legal standard
for cases where reconsideration is requested after more than one year has elapsed. OWCP
should have applied the standard reserved for timely reconsideration requests as set forth in 20
C.F.R. § 10.606(b)(2).8 Since it erroneously reviewed the evidence submitted in support of
appellant’s reconsideration request under the more stringent clear evidence of error standard, the
Board will remand the case for review of this evidence under the proper standard of review for a
timely reconsideration request.9
CONCLUSION
The Board finds that OWCP improperly found that appellant’s request for
reconsideration of OWCP’s January 6, 2011 decision was untimely filed.

7

See supra note 6. A right to reconsideration within one year accompanies any subsequent merit decision on the
issues.
8

20 C.F.R. § 10.606(b)(2) of OWCP’s regulations provide that an application for reconsideration must be in
writing and set forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.
9

In light of the disposition of this case, the Board will not address appellant’s arguments on appeal.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 9, 2012 is set aside and remanded for action consistent with this decision.
Issued: January 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

